Case 0:18-cv-61513-JEM Document 24-3 Entered on FLSD Docket 08/28/2019 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 0:18-cv-61513-JEM

   WESTCHESTER FIRE INSURANCE COMPANY,
   a Pennsylvania corporation,

                 Plaintiff,

           v.

    PIONEER CONSTRUCTION MANAGEMENT
    SERVICES, INC., a Florida corporation and DYAN
    RUEL MILES, an individual,

             Defendants.
   ____________________________________________/

                WESTCHER FIRE INSURANCE COMPANY’S MEMORANDUM
                      IN SUPPORT OF BILL OF TAXABLE COSTS

          Plaintiff, WESTCHESTER FIRE INSURANCE COMPANY (“Westchester”), by and

   through its undersigned counsel, pursuant to Fed. R. Civ. Pro. 54(d)(1), 28 U.S.C. §§1920 & 1924

   and Southern District of Florida Local Rule 7.3(c), hereby files its Memorandum in Support of

   Bill of Taxable Costs, and in support thereof states:

                                              SUMMARY

          The Clerk issued a default against all Defendants in this matter on September 4, 2018. (DE

   #13). This Court entered a Final Default Judgment (“Final Default Judgment”) against Defendants

   on August 14, 2019, making Westchester the prevailing party. (DE #22). Westchester has filed a

   Bill of Costs, which this memorandum is filed in support of, seeking taxation of $599.90 in costs.

   The costs Westchester’s seeks to tax were necessarily incurred, more than reasonable given the

   nature of this matter and are taxable under 28 U.S.C. §1920. The minimal costs Westchester seeks

   to tax are comprised of (1) The required filing fee to initiate this matter in the amount of $403.50




                                                    1
Case 0:18-cv-61513-JEM Document 24-3 Entered on FLSD Docket 08/28/2019 Page 2 of 5




   (See 28 U.S.C. §1920(1)); (2) Service of process fees for service on two named defendants in the

   total amount of $105.00 (See 28 U.S.C. §1920(3)); and (3) Certifying the non-military status of

   one individual defendant in support of a Motion for Clerk’s Default, in compliance with the

   Servicemembers Civil Relief Act, in the total amount of $91.50 (See 28 U.S.C. §1920(4)).

   Westchester has fully complied with the requirements of Local Rule 7.3(c) and 28 U.S.C. §1924

   and as such respectfully requests the Clerk tax costs against Defendants, Pioneer Construction

   Management Services, Inc. (“Pioneer”) and Dyan Ruel Miles (“Miles”), in this matter in the

   amount of $599.90 as allowed under Fed. R. Civ. Pro. 54(d), 28 U.S.C. §1920 and Southern

   District of Florida Local Rule 7.3(c).

                                  PROCEDURAL BACKGROUND

          Westchester filed its Complaint against Pioneer and Miles in this matter on July 3, 2018

   and paid to the Clerk the required filing fee of $403.50. (DE #1; Receipt No. 113C-10789488). A

   response was due on or before August 22, 2018. However, Miles and Pioneer both failed to file a

   responsive pleading or otherwise enter an appearance in the matter. On August 31, 2018,

   Westchester filed a Motion for Entry of a Clerk’s Default pursuant to Fed. R. Civ. Pro. 55(a). (DE

   #12). The Clerk issued the default against Pioneer and Miles on September 4, 2018. (DE #13).

   Westchester filed its Motion for Default Final Judgment on September 14, 2018. [DE #16]. This

   Court issued the Final Default Judgment on August 14, 2019. [DE #22]. In paragraph 3 of the

   Final Judgment, the court reserved jurisdiction to “determine the amount of prejudgment interest

   and attorneys’ fees and costs to which Plaintiff is entitled” and ordered same be filed on or before

   14 days from the date of the Final Judgment.




                                                    2
Case 0:18-cv-61513-JEM Document 24-3 Entered on FLSD Docket 08/28/2019 Page 3 of 5




                            MEMORANDUM OF LAW & ARGUMENT

          Fed. R. Civ. Pro. 54(d) states “[u]nless a federal statute, these rules, or a court order

   provides otherwise, costs – other than attorney’s fees – should be allowed to the prevailing party.”

   Fed. R. Civ. Pro. 54(d) further specifies that the “clerk may tax costs on 14 days’ notice…”.

   Westchester is clearly the prevailing party as a Final Default Judgment has been entered in its favor

   for all relief sought in its Complaint against both defendants. Therefore, Westchester is entitled to

   taxation of its costs under Fed. R. Civ. Pro. 54(d).

          28 U.S.C. 1920, Taxation of Costs, states a “bill of costs shall be filed in the case and, upon

   allowance, included in the judgment or decree.” 28 U.S.C. §1920 further specifies that a clerk

   may tax as costs the following:

                  (1) Fees of the clerk and marshal;
                  (2) Fees for printed or electronically recorded transcripts
                  necessarily obtained for use in the case;
                  (3) Fees and disbursements for printing and witnesses;
                  (4) Fees for exemplification and the costs of making copies of any
                  materials where the copies are necessarily obtained for use in the
                  case;
                  (5) Docket fees under section 1923 of this title;
                  (6) Compensation of court appointed experts, compensation of
                  interpreters, and salaries, fees, expenses, and costs of special
                  interpretation services under section 1828 of this title.

          “Fees for exemplification” as allotted for under 28 U.S.C. §1920(4), has been defined by

   the 11th Circuit as follows:

                  [W]e conclude that the term "exemplification" imports the legal
                  meaning of "an official transcript of a public record, authenticated as
                  a true copy for use as evidence".

   Arcadian Fertilizer, L.P. v. MPW Indus. Servs., 249 F.3d 1293, 1297 (11th Cir. 2001).

   Westchester has itemized costs as in the Bill of Costs and Affidavit of Jonathan P. Cohen, Esq. as

   follows:




                                                     3
Case 0:18-cv-61513-JEM Document 24-3 Entered on FLSD Docket 08/28/2019 Page 4 of 5




               §   Clerk’s Filing Fee (Receipt No. 113C-10789488)                $403.50
               §   Service of Complaint and Summons                              $105.00
               §   Non-Military Affidavit Status/Affidavit                       $ 91.40
                   TOTAL                                                         $599.90

           Therefore, the minimal costs Westchester seeks to tax are filing fees, service of process

   fees and exemplification of a public record (i.e. certification of non-military status), all of which

   are taxable under 28 U.S.C. §1920.

           Southern District of Florida Local Rule 7.3(c) states a bill of costs pursuant to 28 U.S.C.

   §1920 shall be filed and submitted on form AO 133 of the Administrative Office of the United

   States Courts and shall be limited to the costs permitted by 28 U.S.C. §1920. Further, Local Rule

   7.3(c) states “the bill of costs shall attach copies of any documentation showing the amount of

   costs and shall be supported by memorandum not exceeding ten (10) pages.” Accordingly,

   Westchester has filed a form Bill of Costs and attached thereto copies of documentation showing

   the amount of costs as Composite Exhibit “A”.

           28 U.S.C. §1924 states before the clerk may tax costs “the party claiming any item of cost

   or disbursement shall attach thereto an affidavit, made by himself or by his duly authorized

   attorney or agent having knowledge of the facts, that such item is correct and has been necessarily

   incurred in the case and that the services for which fees have been charged were actually and

   necessarily performed.” Accordingly, an affidavit in accordance with the requirements of Local

   Rule 7.3(c) has been filed as Exhibit “B” to the Bill of Costs.

                                              CONCLUSION

           Westchester respectfully requests the Clerk, or alternatively, the Court, tax costs of $599.90

   against Defendants upon 14 days’ notice and make it a part of the Judgment issued against them,

   which shall accrue interest at the prevailing rate until paid in full.



                                                      4
Case 0:18-cv-61513-JEM Document 24-3 Entered on FLSD Docket 08/28/2019 Page 5 of 5




   Dated: August 28, 2019                                 Respectfully submitted,

                                                          /s/Jonathan P. Cohen
                                                          Jonathan P. Cohen, Esq.
                                                          FBN:11526
                                                          jcohen@jcohenpa.com
                                                          Jonathan P. Cohen P.A.
                                                          500 E. Broward Blvd.
                                                          Suite 1710
                                                          Fort Lauderdale, FL 33394
                                                          Tel. (954) 462-8850
                                                          Fax. (954) 848-2987
                                                          service@jcohenpa.com
                                                          Attorney for Plaintiff
                                                          Westchester Insurance Company



                                     CERTIFICATE OF SERVICE

          I certify service of a true copy of the forgoing document was served upon all known counsel

   of record via CM/ECF and on all defendants on this 28th Day of August 2019, via Regular &

   Certified U.S. Mail to the addresses as follows:

   Pioneer Construction Management Services, Inc.
   3711 SW 47th Ave, #203
   Hollywood, FL 33314

   Dyan Ruel Miles
   2080 S. Ocean Dr., #212
   Hallandale, FL 33009

   Pioneer Construction Management Services, Inc.
   c/o Desmond Marsh, Inc, RA
   7900 NW 27th Avenue
   Miami, FL 33147


                                                          /s/ Jonathan P. Cohen
                                                          Jonathan P. Cohen, Esq.




                                                      5
